DETAILED ACTION
This office action is in response to the election of claims filed on 6/14/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s election with traverse of Group I: Claims 1-7 and 18-22 in the reply filed on June 14, 2021 is acknowledged. Claims 1-22 are currently pending in this application. Claims 8-17 are withdrawn as Non-Elected claims.
The traversal is on the ground(s) that the Restriction Requirement is optional and should be no undue burden on the Examiner to consider all claims in the single application. Accordingly, the Restriction Requirement should be overcome and withdrawn.
This is not found persuasive because both inventions listed in the restriction are independent or distinct because at least the following reason(s) apply:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case unpatentability of the group-I Invention would not necessarily imply unpatentability of the group-II Invention since the device of the group I invention could be made by another and materially different process than that of the group II invention.
The examiner has shown in the restriction how both inventions listed in the restriction are distinct. The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the top electrode" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the top electrode" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim
Claim 20 recites the limitation "the top electrode" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 18, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishihara (2012/0211861).
With respect to Claim 1, Nishihara shows (Fig. 9) all aspects of the current invention including an apparatus, comprising: 
a first portion (FG) of an electrode formed over a dielectric material (14) of a storage node
a metal oxide (17) formed over the first portion of the electrode
a second portion (CG) of the electrode formed over the metal oxide
With respect to Claim 3, Nishihara shows (Fig. 9) wherein the metal oxide is aluminum oxide (AlOx) (par 93).
With respect to Claim 4, Nishihara shows (Fig. 9) wherein the metal oxide is silicon oxide (SiOx)  (par 93).
With respect to Claim 6, Nishihara shows (Fig. 9) wherein the metal oxide is positioned in a distinct area of the second portion (CG) of the electrode.
With respect to Claim 18, Nishihara shows (Fig. 9) all aspects of the current invention including a system comprising: 
a storage node of a memory cell, the storage node comprising; 
a dielectric material (14)
a first portion (FG) of an electrode formed on the dielectric material;
 a metal oxide (17) formed on the first portion of the electrode; 
a second portion (CG) of the electrode formed on the metal oxide
With respect to Claim 19, Nishihara shows (Fig. 9) wherein the metal oxide is a discontinuous layer separating the first portion of the electrode from the second portion of the electrode.
With respect to Claim 21, Nishihara shows and teaches (Fig. 9) wherein the storage node comprises an electrode having multiple metal oxide layers (par 93).
With respect to Claim 22, Nishihara shows and teaches (Fig. 9-10) wherein the storage node is coupled to a buried recessed access device (BRAD) (par 95-100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (2012/0211861) in the view of Sakuma (US 2008/0173927).
With respect to Claim 2, Nishihara shows (Fig. 9) most aspects of the current invention. However, Nishihara does not show wherein the electrode is a titanium nitride (TiN) electrode to a storage node that is a capacitor cell.
On the other hand, Sakuma shows (Fig. 16) an apparatus, comprising a first portion of an electrode (4a), a metal oxide (5) formed over the first portion, a second portion (6a) of the electrode formed over the metal oxide, wherein the electrode is a titanium nitride (TiN) electrode to a storage node that is a capacitor cell (par 101). 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the electrode is a titanium nitride (TiN) electrode to a storage node that is a capacitor cell in the device of Nishihara to effectively restrain mutual diffusion between the SI in the FUSI gate electrodes and the interelectrode insulating film.
With respect to Claim 5, Sakuma shows (Fig. 16) wherein the metal oxide is formed to a thickness in a range ten percent (10%) to fifteen percent (15%) of a thickness of second portion of the electrode (par73- 75).
Regarding claim 5, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Sakuma), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Nishihara.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 20, Nishihara shows (Fig. 9) most aspects of the current invention. However, Nishihara does not show wherein a thickness of the first portion of the electrode is less than a thickness of the second portion of the top electrode.
On the other hand, Sakuma shows (Fig. 16) wherein a thickness of the first portion of the electrode is less than a thickness of the second portion of the top electrode.
Regarding claim 20, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Sakuma), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Nishihara.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff,.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (2012/0211861) in the view of Yan (US 2012/0126305).
With respect to Claim 7, Nishihara shows (Fig. 9) most aspects of the current invention. However, Nishihara does not show wherein the dielectric material is a high dielectric constant (k) material.
On the other hand, Yan shows (Fig. 1a) an apparatus, comprising a first portion of an electrode (108) formed over a dielectric material (106) of a storage node, wherein the dielectric material is a high dielectric constant (k) material (par 26). Yan teaches doing so to provide a method for reducing leakage current in a floating gate NVM device (par 17).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the dielectric material is a high dielectric constant (k) material in the device of Nishihara to provide a method for reducing leakage current in a floating gate NVM device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814